Exhibit 10.38
PROXY AGREEMENT
(CHINESE CHARACTERS) [c17382c1738201.gif]
This Proxy Agreement (the “Agreement”) is entered into effective as of May 9,
2011 between the following parties in Dongping County, People’s Republic of
China (the “PRC”).
(CHINESE CHARACTERS) [c17382c1738202.gif]

Party A:   Mr. Wang Xuchun

Mr. Huang Lingfa

Mr. Qiao Binglong

Mr. Wang Guo

(CHINESE CHARACTERS) [c17382c1738203.gif]   (CHINESE CHARACTERS)
[c17382c1738204.gif]

Party B: Taian Yisheng Management & Consulting Co., Ltd., a wholly foreign-owned
enterprise duly established and valid existing under the laws of the People’s
Republic of China (“PRC”). Registered Address: Ruixing industry park, Dongping
County, Shandong Province, China.
(CHINESE CHARACTERS) [c17382c1738205.gif] (CHINESE CHARACTERS)
[c17382c1738207.gif] (CHINESE CHARACTERS) [c17382c1738206.gif] (CHINESE
CHARACTERS) [c17382c1738208.gif]

Party C:   Shandong Xiangrui Pharmacy Co., Ltd
Address: Pengji Town, Dongping County, Shandong Province
Legal Representative: Mr. Huang Lingfa

(CHINESE CHARACTERS) [c17382c1738209.gif]   (CHINESE CHARACTERS)
[c17382c1738210.gif]

WHEREAS, Party A is the current legal shareholders of Party C and holds a 100%
interest collectively in Party C;
(CHINESE CHARACTERS) [c17382c1738211.gif]
WHEREAS, Party C and Party B, have entered into an Exclusive Technical and
Consulting Service Agreement and other agreements. In order to perform the above
agreements, Party A is willing to entrust the person designated by Party B (the
“Proxy”) with its shareholder’s rights in Party C under PRC laws.

 

 



--------------------------------------------------------------------------------



 



(CHINESE CHARACTERS) [c17382c1738212.gif]
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
(CHINESE CHARACTERS) [c17382c1738213.gif]

1.   Party A hereby agrees to irrevocably entrust the Proxy with all of its
shareholder’s rights in Party C, including, but not limited to, the right to
attend shareholders’ meetings, the right to execute shareholders’ resolutions,
the right to sell, assign, transfer or pledge all or any of Party A’s equity
interests in Party C, and the right to vote such equity interests for all
matters including, but not limited to, the appointment of legal representative,
board members, executive directors, inspectors, chief managers and other senior
management officers.

1.   (CHINESE CHARACTERS) [c17382c1738214.gif]

2.   Party B agrees to designate the Proxy who shall be entrusted by Party A,
and such person shall represent Party A in all matters relating to the exercise
of its shareholder’s rights pursuant to this Agreement.

2.   (CHINESE CHARACTERS) [c17382c1738215.gif]

3.   Party A and Party B hereby acknowledge that if Party B withdraws the
appointment of the Proxy, Party A will withdraw the authorization of the Proxy
and shall authorize another person(s) designated by Party B to exercise the
rights of Party A relating to its equity interest in Party C.

3.   (CHINESE CHARACTERS) [c17382c1738216.gif]

4.   This Agreement has been duly executed by all of the Parties and/or their
authorized representatives as of the date first set forth above and shall be
effective simultaneously.

4.   (CHINESE CHARACTERS) [c17382c1738217.gif]

5.   This Agreement shall be executed and come into effect as of the date first
set forth above. This Agreement shall expire on the date that is twenty-five
(25) years following the date hereof, and this Agreement may be extended prior
to termination upon written agreement by each Party.

5.   (CHINESE CHARACTERS) [c17382c1738218.gif]

6.   Any amendment and/or rescission of this Agreement shall be in writing and
executed upon all of the Parties hereto.

6.   (CHINESE CHARACTERS) [c17382c1738219.gif]

7   If any of the terms of this Agreement is invalid, illegal or unenforceable
due to its non-compliance with applicable law, the validity and enforceability
of the other terms hereof shall nevertheless remain unaffected.

7   (CHINESE CHARACTERS) [c17382c1738220.gif]

 

2



--------------------------------------------------------------------------------



 



8   This Agreement shall be governed by, construed in all respects and performed
in accordance with the laws of the PRC.

8   (CHINESE CHARACTERS) [c17382c1738221.gif]

9   This Agreement is executed both in Chinese and English in one or more
original or facsimile counterparts. The Chinese version will prevail in the
event of any inconsistency between the English and any Chinese translations
thereof.

9   (CHINESE CHARACTERS) [c17382c1738222.gif]

10   The Parties shall strive to settle any dispute arising from the
interpretation or performance, or in connection with this Agreement through
mutual agreement and negotiation. In case no settlement can be reached through
consultation, each Party may submit such matter to the Shanghai Sub-commission
of China International Economic and Trade Arbitration Committee for arbitration.
The arbitration shall be held in Shanghai. The arbitration proceedings shall be
conducted in Chinese. The arbitration award shall be final and binding upon the
Parties. The arbitration award may be submitted to any court with jurisdiction
for enforcement.

10   (CHINESE CHARACTERS) [c17382c1738223.gif]

[Remainder of Page Left Intentionally Blank — Signature Page Follows]
(CHINESE CHARACTERS) [c17382c1738224.gif]

 

3



--------------------------------------------------------------------------------



 



[Proxy Agreement —Signature Page]
(CHINESE CHARACTERS) [c17382c1738225.gif]
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.
(CHINESE CHARACTERS) [c17382c1738226.gif]

                      Part A:    
 
               
 
  By:                          
 
      Name:   Mr. Wang Xuchun             (CHINESE CHARACTERS)
[c17382c1738227.gif]    
 
               
 
  By:                          
 
      Name:   Mr. Huang Lingfa             (CHINESE CHARACTERS)
[c17382c1738228.gif]    
 
               
 
  By:                          
 
      Name:   Mr. Qiao Binglong             (CHINESE CHARACTERS)
[c17382c1738229.gif]    
 
               
 
  By:                          
 
      Name:   Mr. Wang Guo             (CHINESE CHARACTERS) [c17382c1738230.gif]
   
 
                    Part B: Taian Yisheng Management & Consulting Co., Ltd.    
    (CHINESE CHARACTERS) [c17382c1738231.gif]    
 
               
 
  By:                          
 
      Name:        
 
         
 
   
 
                    Part C: Shandong Xiangrui Pharmacy Co., Ltd         (CHINESE
CHARACTERS) [c17382c1738232.gif]    
 
               
 
  By:                          
 
      Name:        
 
         
 
   

 

4